Notice of Pre-AIA  or AIA  Status

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications
2.	Reissue application 16/875,905 was filed 11/19/2020 as a reissue of Application 14/282,327 filed 05/20/2014, now US 9,971,747B2.  US Application 14/282,327 is a Continuation of US Application 13/843,343 which was filed 03/15/2013, now U.S. Patent 8,775,917 which claims priority from Provisional Application 61/681,547 which was filed 08/09/2012.  This application is a reissue of US Patent 9,971,747.
Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this reissue proceeding and all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  37 CFR 1.171 through 1.178 are rules directed to reissue.
Because the effective filing date of the related original patent application that the reissue application is based on is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  Instead, the earlier ‘First to Invent’ provisions apply.

3.	The broadening reissue application is untimely filed outside the two years from the grant of the original patent (US 9,971,747, issue date 05/15/2018).  The application has been assigned a filing date of 11/19/2020 as indicated in the filing receipt mailed on 01/05/2021.

The assignee is SweetLabs, Inc.

4.	 Claims 1-40 are pending.  Claims 25-40 are newly added claims.  

Reissues

5.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. US 9,971,747 B2 is involved. These proceedings would include any trial at the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.



Manner of Making Amendments in Reissue

6.	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b) through 1.173(d).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
The pre-amendment filed 11/19/2020 proposes amendments that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  Specifically, the status of the claims in a reissue are to be made relative to the original patent.  For example, claims 25-40 are new claims that should be identified and marked-up accordingly (i.e. underlined).  Additionally, whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.  

Claim Rejections - 35 USC § 251
7.	Claims 25-40 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two-year statutory period. The application has been assigned a filing date of 11/19/2020 as indicated in the filing receipt mailed on 01/05/2021 and the patent has an issue date of May 15, 2018.  
Claims 25-40 broaden the original claims  by way of omitting several features including an operating system stored within the storage, where the operating system configures the processor to create a computing environment; an alert platform application stored in the storage, where the alert platform application is configured to create an application runtime environment when executed by the computing device, the alert platform application comprising: a rendering engine process configured to: render pages within the computing environment created by the operating system by interpreting instructions written in a rendering language; and implement a virtual machine configured to execute instructions written in a scripting language; and an integration process that enables instructions executing within the virtual machine to modify the computing environment created by the operating system by communicating with operating system processes in the computing environment; an alert template stored within the storage and containing instructions written in the rendering language that cause the rendering engine process to render an alert pop up page within the computing environment of the computing device; and wherein the alert platform application is configured to: receive alert messages containing alert data from a plurality of applications, wherein: the alert data comprises an alert ID, display metadata, and application data; and the display metadata for a piece of alert data comprises instructions that the alert platform application can use to render an alert within an alert pop up page rendered within the computing environment; modify the alert template based on the display metadata contained within the alert data; and render an alert pop up page within the computing environment of the computing device using the rendering engine process, where the alert pop up page comprises alert data from at least a portion of the received alert data and the format of the displayed alert data is based on the modified alert template.
 A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.

8.	The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
It is not sufficient for an oath/declaration to merely state "the full scope of the invention was not captured…therefore seeks to broaden the scope of new independent claim 25.  An amendment setting forth the proposed claims as well as support for those claims was submitted on May 15, 2020." Rather, the oath/declaration must specifically identify an error. In addition, it is not sufficient to merely state that the amendments reflect and identify the error. See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 (1987). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.
9.	Claims 1-40 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 103

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	Claims 25-27, 29-33 and 35-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al., US 9,448,860 B2, 09/20/2016 (filed 03/21/2003) in view of Boodman et al., US 10,580,051 B2, 03/03/2020 (filed on 05/18/2011).

Regarding claim 25, Lee discloses an architecture for providing data change alerts in a data system to external applications on various clients which meets the preamble a server system comprising a set of one or more remote servers configured to communicate with a plurality of devices operating a plurality of different operating systems, the server system comprising:  a set of one or more processors.  See abstract, figures 1, 13, and 15 depicting a server system, processors, and a plurality of and column 1, lines 15-20.  See also column 2, lines 36-52, column 12, lines 4-16 and figure 15 disclosing and depicting a server communicating with a plurality of devices operating UNIX operating systems as well as Windows operating systems.
Lee discloses where the set of processors is configured to:  identify a plurality of devices at which a particular cross-platform application executes using a cross-platform application platform, wherein at least two of the plurality of devices each operate different operating systems. See abstract, figures 1, 13, and 15 depicting a server system, processors, clients.  See also column 1, lines 15-20, column 2, lines 36-52, column 12, lines 4-16 and figure 15 disclosing and depicting a server communicating with a plurality of devices capable of operating UNIX operating systems as well as Windows operating systems. Lee discloses providing data change alerts to data changes in a data system to external applications.  Based on the alert-enabled UI objects, data-change alert triggers are generated to monitor for data-change events that cause changes to data in the data system corresponding to those alert-enabled UI objects. The data-change alerts are then pushed to the external applications using an outbound service such as HTTP service or messaging queue service.    See column 2, lines 46-60.  Third-party applications running on an application server are enabled to submit data and receive data from the enterprise data system via an API.  
Lee discloses the particular cross-platform application comprises:  a text file containing instructions for rendering a user interface of the cross-platform application in a rendering language; and a text file containing a background page comprising the logic of the cross-platform application.  See column 4, lines 55-59 disclosing software components corresponding to application server tier 14 enables developers of external third-party applications 30 to select various UI objects pertaining to one or more data system applications running in application layer 14 to alert-enable via a reference or third party GUI.  The software components are used to automatically generate data-change alert triggers corresponding to the alert-enabled UI objects and generate data change alerts that are pushed to third party applications in response to any database access events causing a data-change alert trigger.  These software components include a metadata builder, alert business processes 42, an alert business service 44, an XML converter 46, an HTTP outbound business service 48 and messaging queue business service 50.  Third party applications running on an application server are enabled to submit data and receive data from enterprise data system 18 via a mobile connector API.  Under the API, incoming and outgoing data are sent as XML documents over an applicable network using HTTP/HTTPS/Siebel COM or Java interface.  On the application serv side, a web engine including an XML interface enables access to database 22 via an object manager 76.  See figure 3 depicting the data, application, and presentation services.  
Lee discloses send an alert message to the cross-platform application at each of the plurality of devices wherein the alert message comprises alert data and display metadata. See column 4, lines 55-59 disclosing software components corresponding to application server tier 14 enables developers of external third-party applications 30 to select various UI objects pertaining to one or more data system applications running in application layer 14 to alert-enable via a reference or third party GUI.  The software components are used to automatically generate data-change alert triggers corresponding to the alert-enabled UI objects and generate data change alerts that are pushed to third party applications in response to any database access events causing a data-change alert trigger.  These software components include a metadata builder, alert business processes 42, an alert business service 44, an XML converter 46, an HTTP outbound business service 48 and messaging queue business service 50.  See also figures 1 and 13.  
Although Lee discloses a text file comprising the logic of the cross-platform application and sending an alert message to the cross-platform application at each of the devices, Lee does not explicitly state a text file containing a background page comprising the logic of the cross-platform application or sending an alert message to the background page of the cross-platform application at each of the plurality of devices wherein the alert message comprises alert data and display metadata.  However, Boodman discloses both.  Boodman discloses a background element including an association with an application and instructions related to one or more visible elements of the application in the browser application and executing the instructions on the background element to perform a function related to the one or more visible elements of the application in the browser application.  See abstract and column 1, lines 35-44.  See also column 3, lines 54-column 4, lines 40.  Boodman further discloses that the background element may be used for notifications/alerts.  See figure 7 and column 8, lines 26-39.  Boodman further discloses that the background element may be used for notifications/alerts such as by modifying the computing environment to provide an alert to the user of the application.  See figure 7 and column 8, lines 26-39 depicting the scripting language.
It would have been obvious to a skilled artisan at the time of the invention to have included Boodman’s text file containing a background page comprising the logic of the cross platform application within Lee’s architecture for providing alerts to applications because the background element continues to run and execute code even when an application or browser application has no visible windows thereby providing a persistent element even when the application or browser application associated with the background element is closed.  See column 3, lines 5-9.
Lee discloses the cross-platform application is configured to receive the alert message and cause an alert to be displayed within the computing environment of the device according to the alert data and the display metadata.  See column 4, lines 55-59 disclosing software components corresponding to application server tier 14 enables developers of external third-party applications 30 to select various UI objects pertaining to one or more data system applications running in application layer 14 to alert-enable via a reference or third party GUI.  The software components are used to automatically generate data-change alert triggers corresponding to the alert-enabled UI objects and generate data change alerts that are pushed to third party applications in response to any database access events causing a data-change alert trigger.  These software components include a metadata builder, alert business processes 42, an alert business service 44, an XML converter 46, an HTTP outbound business service 48 and messaging queue business service 50.  See also figures 1, 3, and 13.  See also abstract, column 2, lines 36-60 disclosing that in response to a data-change event, appropriate data change alerts are pushed to external applications using an outbound service such as an HTTP service or a message queue service.

Regarding claim 26, Lee discloses a rendering engine process configured to render pages within the computing environment created by the OS by interpreting instructions written in a rendering language; and…execute instructions written in a scripting language; and modify the computing environment.  
Although Lee discloses execute instructions written in a scripting language; and modifying the computing environment, Lee does not explicitly state implement a virtual machine configured to execute instructions written in a scripting language; and an integration process that enables instructions executing within the virtual machine to modify the computing environment.  Boodman discloses a background element including an association with an application and instructions related to one or more visible elements of the application in the browser application and executing the instructions on the background element to perform a function related to the one or more visible elements of the application in the browser application.  See abstract and column 1, lines 35-44.  See also column 3, lines 54-column 4, lines 40.  Boodman further discloses that the background element may be used for notifications/alerts such as by modifying the computing environment to provide an alert to the user of the application.  See figure 7 and column 8, lines 26-39 depicting the scripting language such as Javascript.
It would have been obvious to a skilled artisan at the time of the invention to have included Boodman’s text file containing a background page comprising the logic of the cross platform application within Lee’s architecture for providing alerts to applications because the background element continues to run and execute code even when an application or browser application has no visible windows thereby providing a persistent element even when the application or browser application associated with the background element is closed.  See column 3, lines 5-9.

Regarding claim 27, Lee discloses wherein the alert message further comprises at least one of text and a location of at least one image.  See column 2, lines 36-60.
Regarding claim 29, Lee does not explicitly teach receiving a request fro the alert message, although Lee discloses a cross-platform application executed at the plurality of devices as noted above with respect to claim 25.  Boodman discloses wherein the set of processors is further configured to receive a request for the alert message from the background page of the particular cross-platform application.  Boodman discloses a background element including an association with an application and instructions related to one or more visible elements of the application in the browser application and executing the instructions on the background element to perform a function related to the one or more visible elements of the application in the browser application.  See abstract and column 1, lines 35-44.  See also column 3, lines 54-column 4, lines 40.  Boodman further discloses that the background element may be used for notifications/alerts such as by modifying the computing environment to provide an alert to the user of the application.  See figure 7 and column 8, lines 26-39.  Boodman further discloses the background element can gather and collect information from the servers by pulling information from the server and providing updated information.  See column 5, lines 55-60 and column 6, lines 46-line 61.
It would have been obvious to a skilled artisan at the time of the invention to have included Boodman’s text file containing a background page comprising the logic of the cross platform application within Lee’s architecture for providing alerts to applications because the background element continues to run and execute code even when an application or browser application has no visible windows thereby providing a persistent element even when the application or browser application associated with the background element is closed.  See column 3, lines 5-9.

Regarding claim 30, Lee discloses causing the alert to be displayed is performed via API calls to the cross-platform application platform.  See column 4, lines 60-column 5, line 5.

Regarding claims 31-33 and 35-36, these claims are directed to the method corresponding to the system claims of claims 25-27 and 29-30 respectively.  Thus, claims 31-33 and 35-36 are rejected under the same rationale used in claims 25-27 and 29-30 respectively above.

Regarding claim 39, both Lee and Boodman disclose wherein displaying the alert comprises providing the alert within the user’s computing environment through notification capabilities provided by an OS of the computing device.  See Lee at column 4, lines 55-59 disclosing software components corresponding to application server tier 14 enables developers of external third-party applications 30 to select various UI objects pertaining to one or more data system applications running in application layer 14 to alert-enable via a reference or third party GUI.  The software components are used to automatically generate data-change alert triggers corresponding to the alert-enabled UI objects and generate data change alerts that are pushed to third party applications in response to any database access events causing a data-change alert trigger.  These software components include a metadata builder, alert business processes 42, an alert business service 44, an XML converter 46, an HTTP outbound business service 48 and messaging queue business service 50.  Third party applications running on an application server are enabled to submit data and receive data from enterprise data system 18 via a mobile connector API.  Under the API, incoming and outgoing data are sent as XML documents over an applicable network using HTTP/HTTPS/Siebel COM or Java interface.  On the application serv side, a web engine including an XML interface enables access to database 22 via an object manager 76.  See figure 3 depicting the data, application, and presentation services.  See abstract, figures 1, 13, and 15 depicting a server system, processors, and a plurality of  and column 1, lines 15-20.  See also column 2, lines 36-52, column 12, lines 4-16 and figure 15 disclosing and depicting a server communicating with a plurality of devices operating UNIX operating systems as well as Windows operating systems.  
Additionally, Boodman discloses a background element including an association with an application and instructions related to one or more visible elements of the application in the browser application and executing the instructions on the background element to perform a function related to the one or more visible elements of the application in the browser application.  See abstract and column 1, lines 35-44.  See also column 3, lines 54-column 4, lines 40.  Boodman further discloses that the background element may be used for notifications/alerts such as by modifying the computing environment to provide an alert to the user of the application.  See figure 7 and column 8, lines 26-39.  See column 10, lines 57-column 11, line 34 disclosing a task manager associated with an operating system may provide evidence that a background element is running. For example, the task manager may show any processes associated with background elements running, which are not visible to the user in any user interface such as the browser application. FIG. 14 is a block diagram of an example embodiment of a system. The system may include a client computer or other computing device (e.g., smart-phone, tablet computer, laptop, etc.)  that executes an operating system, and an application or window .  In one exemplary implementation, the device may be running or causing the operating system  to execute the application . 
It would have been obvious to a skilled artisan at the time of the invention to have included Boodman’s text file containing a background page comprising the logic of the cross platform application within Lee’s architecture for providing alerts to applications because the background element continues to run and execute code even when an application or browser application has no visible windows thereby providing a persistent element even when the application or browser application associated with the background element is closed.  See column 3, lines 5-9.

Regarding claim 40, Boodman discloses the preamble, wherein displaying the alert comprises providing instructions in a scripting language to the application platform application.  See column 4, lines 61-64 disclosing the background element is described by an html file and includes JavaScript code that controls the behavior of the browser action.  The background element may be used for notifications (see column 8, lines 35-39).  
Boodman further discloses wherein the method comprises:  receiving user interactions with the displayed alert; and determining, using the application platform application, a response to the received user interactions based on the provided instructions.  See columns 3-5 disclosing extension applications may include HTML, CSS, JavaScript and other web-related computer languages and code.  The background element of an extension application is an invisible element that includes the logic and instructions related to the extension application.  The background element functions as a central hub for the functionality of the extension application.  The background element is associated with one or more visible elements of the extension application and upon the launch or triggering event such as by launching the application or extension application, the background element launches and begins executing the instructions contained within the background element such as when the background element is providing some sort of alert or notification.  
It would have been obvious to a skilled artisan at the time of the invention to have included Boodman’s text file containing a background page comprising the logic of the cross platform application within Lee’s architecture for providing alerts to applications because the background element continues to run and execute code even when an application or browser application has no visible windows thereby providing a persistent element even when the application or browser application associated with the background element is closed.  See column 3, lines 5-9.
12.	Claims 37-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al., US 9,448,860 B2, 09/20/2016 (filed 03/21/2003) in view of Boodman et al., US 10,580,051 B2, 03/03/2020 (filed on 05/18/2011)  and Marcellino et al., US 8,396,463 B2, 03/12/2013 (filed 03/09/2012).

Regarding claim 37, Lee and Boodman do not disclose wherein displaying the alert comprises applying a badge to an icon for the cross-platform application.  However, Marcellino discloses displaying icon badges.  See abstract, figure 9, column 18, lines 35-64 and column 20, lines 6-54 disclosing responsive to receiving a notification message, an icon badge is displayed on the mobile device for the appropriate application.  It would have been obvious to a skilled artisan at the time of the invention to have incorporated Marcellino’s icon badges as a way of identifying which application has an alert as it provides a direct visual cue or alert to the user of the graphical user interface thereby indicating which application has an alert.  A skilled artisan would have been able to implement Marcellino’s displaying of an icon badge indicating a notification within Lee/Boodman’s alert systems and the results would have been predictable for the reasons noted above. 
Regarding claim 38, Lee and Boodman do not disclose wherein the icon for the cross-platform application is located in at least one of a taskbar or a start menu of the computing environment.  See Marcellino figure 7 and column 17, lines 58-column 18, line 28 disclosing displaying the icon at the start menu of a computing environment.  It would have been obvious to a skilled artisan at the time of the invention to have incorporated Marcellino’s display of icons at a start menu within the system of Lee/Boodman because it was common to display applications that were most often used by the user or “favorites” of the user on the start menu for quick and easy access as indicated in the cited columns and the results would have been predictable.   
13.	Claims 28 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al., US 9,448,860 B2, 09/20/2016 (filed 03/21/2003) in view of Boodman et al., US 10,580,051 B2, 03/03/2020 (filed on 05/18/2011 and Hermsmeyer, et al., US 7,259,666 B1.
Regarding claim 28, Lee does not explicitly disclose wherein the alert message further comprises an alert ID and timestamp; however, Hermsmeyer discloses an alert message comprises an alert ID and timestamp within a communication network. See column 4, lines 31-42.  See also figure 2a and 3b depicting a summary alert-table including information such as the alert id and timestamp.  Each alert has unique data including an alert id and timestamp.  See column 10, lines 30-52.  It would have been obvious to a skilled artisan at the time of the invention to have incorporated Hermsmeyer’s alert ID and timestamp in order to uniquely identify an alert within the system of Lee and Boodman because it was a well known technique to maintain a database of alert IDs and timestamps for purposes of monitoring redundant or duplicative alerts across multiple devices within a communication network and a skilled artisan would have been capable of implementing Hermsmeyer’s teachings  in order to monitor redundant alerts across multiple devices across the network and the results would have been predictable. 
Regarding claim 34, this claim is directed to the method corresponding to the system claim of claim 28.  Thus, claim 34 is rejected under the same rationale used in claim 28 above.

14.	Claims 1, 12-19, 22, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boodman et al., US 10,580,051 B2, 03/03/2020 (filed on 05/18/2011) in view of Hermsmeyer, et al., US 7,259,666 B1.

Regarding claim 1, Boodman discloses a computing device, comprising: a processor; storage; an operating system stored within the storage, where the operating system configures the processor to create a computing environment; an alert platform application stored in the storage, where the alert platform application is configured to create an application runtime environment when executed by the computing device.  See column 1, lines 44-55 and column 10, lines 57-column 11, and column 12, lines 56-column 16 describing the computing environment and disclosing a processor, memory, an operating system executing on a computing device that executes an application in which the device receives online content from a remote server computing device connected to a client via the Internet.  The online content is processed and displayed on the graphical display of the application and can include alerts or notifications. See column 8.  
Boodman discloses the alert platform application comprising: a rendering engine process configured to: render pages within the computing environment created by the operating system by interpreting instructions written in a rendering language; and implement a virtual machine configured to execute instructions written in a scripting language; and an integration process that enables instructions executing within the virtual machine to modify the computing environment created by the operating system by communicating with operating system processes in the computing environment. See columns 3-4, disclosing the background element is a background.html page and the background element is an invisible element in the browser application that includes instructions related to one or more visible elements of the web application in the browser application.  Boodman discloses a background element including an association with an application and instructions related to one or more visible elements of the application in the browser application and executing the instructions on the background element to perform a function related to the one or more visible elements of the application in the browser application.  See abstract and column 1, lines 35-44.  See also column 3, lines 54-column 4, lines 40.  Boodman further discloses that the background element may be used for notifications/alerts such as by modifying the computing environment to provide an alert to the user of the application.  See column 4, lines 54-67 and column 5, figure 7 and column 8, lines 26-39 depicting the scripting language.
Boodman discloses an alert template stored within the storage and containing instructions written in the rendering language that cause the rendering engine process to render an alert pop up page within the computing environment of the computing device.  See column 6, lines 23-61 disclosing a background element is invisible in the browser application such that a user may not view the contents or instructions.  Instead the invisible background element is associated with a visible element of the browser application. A window or visible element includes an extension application installed in the browser application which is associated with a background page and a popup page.  The popup page is implemented by an HTML file (popup.html).  The contents of the popup window are a webpage defined by the popup element that doesn’t duplicate the code in the background page because the popup element invokes functions on the background element.  
Boodman discloses wherein the alert platform application is configured to: receive alert messages containing alert data from a plurality of applications, wherein: the alert data comprises an alert ID, display metadata, and application data; See column 8 disclosing a background element may be used for providing notifications for applications. Boodman discloses wherein: the alert data comprises display metadata and application data.  See columns 3-4 disclosing that background elements may be used to provide notifications and that the application may be associated with a background element that is an invisible element that includes instructions relate to one or more visible elements of the web application in the browser application.  The background element may be associated with metadata.
Boodman does not explicitly disclose an alert ID; however, Hermsmeyer discloses an alert ID. See column 4, lines 31-42.  See also figure 2a and 3b depicting a summary alert-table including information such as the alert id.  Each alert has unique data including an alert id.  See column 10, lines 30-52.  
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Hermsmeyer’s alert ID and timestamp in order to uniquely identify an alert within the system of Boodman because it was a well known technique to maintain a database of alert IDs and timestamps for purposes of monitoring redundant or duplicative alerts across multiple devices within a communication network and a skilled artisan would have been capable of implementing Hermsmeyer’s teachings  in order to monitor redundant alerts across multiple devices across the network and the results would have been predictable. 
Boodman discloses the display metadata for a piece of alert data comprises instructions that the alert platform application can use to render an alert within an alert pop up page rendered within the computing environment; See columns 3-4 disclosing the display metadata for a background element which may be used to provide notifications comprises instructions related to one or more visible elements of the web application in a browser application.  The background element is associated with a visible element of the browser application.  The window in the browser includes an extension application associated with both a background page and a popup page.  See columns 5-6. See also figure 2.
Boodman discloses modify the alert template based on the display metadata contained within the alert data; and render an alert pop up page within the computing environment of the computing device using the rendering engine process, where the alert pop up page comprises alert data from at least a portion of the received alert data and the format of the displayed alert data is based on the modified alert template. See column 6, lines 23-61 disclosing a background element is invisible in the browser application such that a user may not view the contents or instructions.  Instead the invisible background element is associated with a visible element of the browser application. A window or visible element includes an extension application installed in the browser application which is associated with a background page and a popup page.  The popup page is implemented by an HTML file (popup.html).  The contents of the popup window are a webpage defined by the popup element that doesn’t duplicate the code in the background page because the popup element invokes functions on the background element.  See column 8 disclosing a background element may be used for providing notifications for applications.  
Regarding claim 24, Boodman discloses a method for rendering alerts, comprising: receiving alert messages containing alert data from a plurality of applications using a computing device. See column 8 disclosing a background element may be used for providing notifications for applications.   
Boodman discloses wherein: the alert data comprises display metadata and application data.  See columns 3-4 disclosing that background elements may be used to provide notifications and that the application may be associated with a background element that is an invisible element that includes instructions relate to one or more visible elements of the web application in the browser application.  The background element may be associated with metadata.
Boodman does not explicitly disclose an alert ID; however, Hermsmeyer discloses an alert ID. See column 4, lines 31-42.  See also figure 2a and 3b depicting a summary alert-table including information such as the alert id.  Each alert has unique data including an alert id.  See column 10, lines 30-52.  
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Hermsmeyer’s alert ID and timestamp in order to uniquely identify an alert within the system of Boodman because it was a well known technique to maintain a database of alert IDs and timestamps for purposes of monitoring redundant or duplicative alerts across multiple devices within a communication network and a skilled artisan would have been capable of implementing Hermsmeyer’s teachings  in order to monitor redundant alerts across multiple devices across the network and the results would have been predictable. 
Boodman discloses the display metadata for a piece of alert data comprises instructions that the alert platform application can use to render an alert within an alert pop up page rendered within a computing environment created by an operating system executed using the computing device.  See columns 3-4 disclosing the display metadata for a background element which may be used to provide notifications comprises instructions related to one or more visible elements of the web application in a browser application.  The background element is associated with a visible element of the browser application.  The window in the browser includes an extension application associated with both a background page and a popup page.  See columns 5-6.  See also figure 2.
Boodman discloses the computing device comprises an alert platform application configured to create an application runtime environment when executed by the computing device, the alert platform application comprising: a rendering engine process configured to: render pages within the computing environment created by the operating system by interpreting instructions written in a rendering language.  See columns 3-4, disclosing the background element is a background.html page and the background element is an invisible element in the browser application that includes instructions related to one or more visible elements of the web application in the browser application.  
Boodman discloses implement a virtual machine configured to execute instructions written in a scripting language; and an integration process that enables instructions executing within the virtual machine to modify the computing environment created by the operating system by communicating with operating system processes in the computing environment; Boodman discloses a background element including an association with an application and instructions related to one or more visible elements of the application in the browser application and executing the instructions on the background element to perform a function related to the one or more visible elements of the application in the browser application.  See abstract and column 1, lines 35-44.  See also column 3, lines 54-column 4, lines 40.  Boodman further discloses that the background element may be used for notifications/alerts such as by modifying the computing environment to provide an alert to the user of the application.  See column 4, lines 54-67 and column 5, figure 7 and column 8, lines 26-39 depicting the scripting language.
Boodman discloses modifying an alert template based on the display metadata contained within the alert data using the computing device, where the alert template contains instructions written in the rendering language that cause the rendering engine process to render an alert pop up page within the computing environment of the computing device; See columns 3-4, disclosing the background element is a background.html page and the background element is an invisible element in the browser application that includes instructions related to one or more visible elements of the web application in the browser application.  Boodman discloses a background element including an association with an application and instructions related to one or more visible elements of the application in the browser application and executing the instructions on the background element to perform a function related to the one or more visible elements of the application in the browser application.  See abstract and column 1, lines 35-44.  See also column 3, lines 54-column 4, lines 40.  Boodman further discloses that the background element may be used for notifications/alerts such as by modifying the computing environment to provide an alert to the user of the application.  See column 4, lines 54-67 and column 5, figure 7 and column 8, lines 26-39 depicting the scripting language.
Boodman rendering an alert pop up page within the computing environment using the computing device, where the alert pop up page comprises alert data from at least a portion of the received alert data and the format of the displayed alert data is based on the modified alert template.  See figure 2, columns 3-4, claim 1, column 8, lines 35-39 and columns 6-7 disclosing the extension application associated with both a background page and a pop up page where the pop up page is implemented by an HTML file.  The popup doesn’t duplicate code in the background page because the popup element may invoke functions on the background element and the background element may invoke functions on the popup window.  
Regarding claim 17, Boodman discloses wherein the display metadata includes a resource locator and the alert platform application is configured to invoke a call to an API that produces resources that can be rendered for display.  See column 3, lines 54-column 4 disclosing that the application may be associated with a background element used to include additional functionality related to the association with a web application or extension application.  The background feature is used to provide notifications.  The background element may declare its association as part of the extra metadata associated with the application.  The extra metadata may be defined in a manifest file.  See column 7 disclosing the URL for the “background_page” value may be an HTTPS uniform resource locator (URL). If the URL is covered by the “URLs” field in the manifest file, then the background window may be in the same process as the application and may be called by the application. See column 4, lines 64-column 5 disclosing the background element may include instructions that enable the background element to access APIs that the extension applications may have been granted access to. In this manner, the background element may act as a control hub that includes the logic and instructions to run the extension application.  The background element may be allowed to have direct script access to one or all of the views of a page associated with the extension that is running at any given time. The background page may be enabled to access all of the views and to communicate with them synchronously. The background element may be configured to perform as a central hub for receiving messages from content scripts or from other extensions. For example, the other pages associated with an extension application often need to communicate. Because all of an extension application's pages execute in the same process on the same thread, the pages can make direct function calls to each other. To find pages in the extension, chrome.extension methods and getViews( ) and getBackgroundPage( ) may be used. Once a page has a reference to other pages within the extension, the first page may invoke functions on the other pages, and it may manipulate their document object models (DOMs). The extension application may use a content script to interact with other pages. For example, a content script may be a script (e.g., JavaScript) that executes in the context of a page that has been loaded into the browser application. Content scripts may read details of the web pages a browser application visits and the content scripts may make changes to the pages. For example, a content script may read and modify the DOM for a displayed web page. However, the content script may not be able to modify the DOM of its parent extension's background element. Also, a content script may exchange messages with its parent extension. For example, a content script might send a message whenever it finds a Really Simple Syndication (RSS) feed in a browser page. Also, for example, a background element may send a message asking a content script to change the appearance of its browser page. 
Regarding claim 12, Boodman disclosing obtaining alert data to render in an alert pop up page including display metadata and application data as noted in claim 1 above, but does not explicitly disclose an alert history database configured to store alert data comprising an alert ID; wherein the alert platform application is configured to: store the received alert messages using the alert history database; and query the alert history database to obtain the alert data rendered in the alert pop up page.  However, Hermsmeyer discloses an alert history database storing alert data comprising an alert ID, display metadata,; wherein the alert platform is configured to store the received alert messages using the alert history databases and query the alert history database to obtain the alert data rendered on a page. See column 4, lines 31-42.  See also figure 2a and 3b depicting a summary alert-table including information such as the alert id, details of each alert including a unique identifier associated with each alert.  Each alert has unique data including an alert id and timestamp.  See column 10, lines 30-52.  It would have been obvious to a skilled artisan at the time of the invention to have incorporated Hermsmeyer’s alert ID and alert history database in order to uniquely identify an alert within the system of Boodman because it was a well known technique to maintain a database of alert IDs and tfor purposes of monitoring redundant or duplicative alerts across multiple devices within a communication network and a skilled artisan would have been capable of implementing Hermsmeyer’s teachings  in order to monitor redundant alerts across multiple devices across the network and the results would have been predictable. 

Regarding claim 13, Boodman discloses wherein the display metadata of a piece of alert data comprises metadata that includes an alert description such as in column 8 as outlined in claim 1 above.  Boodman does not explicitly state the metadata is selected from the group consisting of: an alert title, an alert timestamp indicating when the alert occurred, an application ID indicating the application that generated the alert, an alert priority, and a reference to at least one image file.  Hermsmeyer further discloses an an alert ID, alert timestamp, and alert description. See column 4, lines 31-42.  See also figure 2a and 3b depicting a summary alert-table including information such as the alert id, timestamp, details of each alert including a unique identifier associated with each alert.  Each alert has unique data including an alert id and timestamp.  See column 10, lines 30-52.  It would have been obvious to a skilled artisan at the time of the invention to have incorporated Hermsmeyer’s alert ID, alert timestamp and alert description in order to uniquely identify an alert within the system of Boodman because it was a well known technique to maintain a database of alert IDs and for purposes of monitoring redundant or duplicative alerts across multiple devices within a communication network and a skilled artisan would have been capable of implementing Hermsmeyer’s teachings  in order to monitor redundant alerts across multiple devices across the network and the results would have been predictable.
Regarding claim 14, Boodman discloses wherein the resources include at least one piece of data selected from the group consisting of text, an image, and executable instructions in the scripting language.  See column 4, lines 60-64 and column 5 disclosing the background element is defined by an html file and includes Javascript code.
Regarding claims 15-16, Boodman discloses the resources are stored locally or  are retrieved from a remote server.  See columns 5-6 and column 8, lines 40-63 disclosing resources may be stored locally without updating directly from the remote server (see column 6, lines 56-61) or may be retrieved from the remote server.

Regarding claim 18, Boodman does not discloses wherein the alert platform application is further configured to generate display metadata in response to receipt of an alert from an application including at least one piece of metadata selected from the group consisting of: an alert ID; a timestamp indicating the time the alert was generated; and an application identifier.  However, Hermsmeyer discloses at least one piece of metadata selected from the group consisting of: an alert ID; a timestamp indicating the time the alert was generated; and an application identifier.  See column 4, lines 31-42.  See also figure 2a and 3b depicting a summary alert-table including information such as the alert id and timestamp.  Each alert has unique data including an alert id and timestamp.  See column 10, lines 30-52.  It would have been obvious to a skilled artisan at the time of the invention to have incorporated Hermsmeyer’s alert ID and timestamp in order to uniquely identify an alert within the system of Boodman because it was a well known technique to maintain a database of alert IDs and timestamps for purposes of monitoring redundant or duplicative alerts across multiple devices within a communication network and a skilled artisan would have been capable of implementing Hermsmeyer’s teachings  in order to monitor redundant alerts across multiple devices across the network and the results would have been predictable. 
Regarding claim 19, Boodman discloses wherein the alert platform application is configured to receive alerts from at least one application from the group consisting of local native applications, local cross-platform application, web applications and web services.  See column 3, lines 54-column 4, line 5, column 8, lines 26-39 and figure 15 disclosing receiving alerts from at least one application from a anative application or web application or web services.
Regarding claim 22, Boodman discloses, wherein the scripting language is JavaScript and the rendering language is HTML. See column 4, lines 60-column 5 disclosing the background element is defined by an html file (background.html) and includes JavaScript code that controls the behavior of the browser action.  

15.	Claims 2-9, 11, 20-21, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boodman et al., US 10,580,051 B2, 03/03/2020 (filed on 05/18/2011) in view of Hermsmeyer, et al., US 7,259,666 B1 and Lee et al., US 9,448,860 B2, 09/20/2016 (filed 03/21/2003).

Regarding claim 2, Boodman discloses wherein: the alert platform application is at least partially natively implemented.  See column 1, lines 44-55 and column 10, lines 57-column 11, and column 12, lines 56-column 16 describing the computing environment and disclosing a processor, memory, an operating system executing on a computing device that executes an application in which the device receives online content from a remote server computing device connected to a client via the Internet.  See column 8 disclosing the background element can send notifications to the application. 
Boodman discloses an application alert pop up page file containing instructions written in the rendering language that cause the rendering engine process to render a pop up page within the computing environment of the computing device. See column 6, lines 23-61 disclosing a background element is invisible in the browser application such that a user may not view the contents or instructions.  Instead the invisible background element is associated with a visible element of the browser application. A window or visible element includes an extension application installed in the browser application which is associated with a background page and a popup page.  The popup page is implemented by an HTML file (popup.html).  The contents of the popup window are a webpage defined by the popup element that doesn’t duplicate the code in the background page because the popup element invokes functions on the background element.  
Boodman discloses a background page file including executable instructions in the scripting language configured to be executed within the application runtime environment created by the alert platform application to: cause the rendering engine process to render the application alert pop up page within the computing environment of the computing device using the application alert pop up page file; and provide an alert message to the alert platform application in response to an alert event, where the alert comprises alert data comprising display metadata and application data. Boodman discloses a background element including an association with an application and instructions related to one or more visible elements of the application in the browser application and executing the instructions on the background element to perform a function related to the one or more visible elements of the application in the browser application.  See abstract and column 1, lines 35-44.  See also column 3, lines 54-column 4, lines 40.  Boodman further discloses that the background element may be used for notifications/alerts such as by modifying the computing environment to provide an alert to the user of the application.  See column 4, lines 54-67 and column 5, figure 7 and column 8, lines 26-39 depicting the scripting language. See column 6, lines 23-61 disclosing a background element is invisible in the browser application such that a user may not view the contents or instructions.  Instead the invisible background element is associated with a visible element of the browser application. A window or visible element includes an extension application installed in the browser application which is associated with a background page and a popup page.  The popup page is implemented by an HTML file (popup.html).  The contents of the popup window are a webpage defined by the popup element that doesn’t duplicate the code in the background page because the popup element invokes functions on the background element.  
Boodman does not explicitly disclose an alert ID; however, Hermsmeyer discloses an alert ID. See column 4, lines 31-42.  See also figure 2a and 3b depicting a summary alert-table including information such as the alert id.  Each alert has unique data including an alert id.  See column 10, lines 30-52.  
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Hermsmeyer’s alert ID and timestamp in order to uniquely identify an alert within the system of Boodman because it was a well known technique to maintain a database of alert IDs and timestamps for purposes of monitoring redundant or duplicative alerts across multiple devices within a communication network and a skilled artisan would have been capable of implementing Hermsmeyer’s teachings  in order to monitor redundant alerts across multiple devices across the network and the results would have been predictable. 
Boodman does not explicitly disclose at least one cross-platform application stored in the storage of the computing device and control the execution of the cross-platform application in accordance with the logic of the cross-platform application.  However, Lee discloses a cross-platform application. See abstract, figures 1, 13, and 15 depicting a server system, processors, clients.  See also column 1, lines 15-20, column 2, lines 36-52, column 12, lines 4-16 and figure 15 disclosing and depicting a server communicating with a plurality of devices capable of operating UNIX operating systems as well as Windows operating systems. Lee discloses providing data change alerts to data changes in a data system to external applications.  Based on the alert-enabled UI objects, data-change alert triggers are generated to monitor for data-change events that cause changes to data in the data system corresponding to those alert-enabled UI objects. The data-change alerts are then pushed to the external applications using an outbound service such as HTTP service or messaging queue service.    See column 2, lines 46-60.  Third-party applications running on an application server are enabled to submit data and receive data from the enterprise data system via an API.  
It would have been obvious to a skilled artisan at the time of the invention to have included Lee’s cross platform application within Boodman’s alert system in order to provide alerts to applications running across multiple platforms in order to monitor data change events causing changes to data in the system across all platforms in order to provide more consistent and accurate notification and of such changes.  A skilled artisan would have been capable to incorporate Lee’s teachings within Boodman in order to provide an efficient notification system that does not require each application across multiple platforms to pull the data using a data system query.  See columns 1-2 of Lee.
Regarding claim 3, Boodman discloses wherein execution of the executable instructions in the background page file within the virtual machine causes the application to request alert data from the alert platform application.  Boodman discloses a background element including an association with an application and instructions related to one or more visible elements of the application in the browser application and executing the instructions on the background element to perform a function related to the one or more visible elements of the application in the browser application.  See abstract and column 1, lines 35-44.  See also column 3, lines 54-column 4, lines 40.  Boodman further discloses that the background element may be used for notifications/alerts such as by modifying the computing environment to provide an alert to the user of the application.  See column 4, lines 54-67 and column 5, figure 7 and column 8, lines 26-39 depicting the scripting language.
Boodman does not disclose the application is a cross-platform application.  However, Lee discloses a cross-platform application. See abstract, figures 1, 13, and 15 depicting a server system, processors, clients.  See also column 1, lines 15-20, column 2, lines 36-52, column 12, lines 4-16 and figure 15 disclosing and depicting a server communicating with a plurality of devices capable of operating UNIX operating systems as well as Windows operating systems. Lee discloses providing data change alerts to data changes in a data system to external applications.  Based on the alert-enabled UI objects, data-change alert triggers are generated to monitor for data-change events that cause changes to data in the data system corresponding to those alert-enabled UI objects. The data-change alerts are then pushed to the external applications using an outbound service such as HTTP service or messaging queue service.    See column 2, lines 46-60.  Third-party applications running on an application server are enabled to submit data and receive data from the enterprise data system via an API.  It would have been obvious to a skilled artisan at the time of the invention to have included Lee’s cross platform application within Boodman’s alert system in order to provide alerts to applications running across multiple platforms in order to monitor data change events causing changes to data in the system across all platforms in order to provide more consistent and accurate notification and of such changes.  A skilled artisan would have been capable to incorporate Lee’s teachings within Boodman in order to provide an efficient notification system that does not require each application across multiple platforms to pull the data using a data system query.  See columns 1-2 of Lee.
Regarding claim 4, Boodman discloses wherein: the requested alert data comprises display metadata and application data, where the application data includes executable instructions in the scripting language; the logic of the background page is configured to inject at least a portion of the display metadata into instructions written in the rendering language based on the alert template to cause the rendering of the alert pop up page using the rendering engine process; and the logic of the background page configures the rendering engine process to execute the executable instructions written in the scripting language within the virtual machine in response to a specific user interaction with the rendered alert pop up page.  Boodman discloses a background element including an association with an application and instructions related to one or more visible elements of the application in the browser application and executing the instructions on the background element to perform a function related to the one or more visible elements of the application in the browser application.  See abstract and column 1, lines 35-44.  See also column 3, lines 54-column 4, lines 40.  Boodman further discloses that the background element may be used for notifications/alerts such as by modifying the computing environment to provide an alert to the user of the application.  See column 4, lines 54-67 and column 5, figure 7 and column 8, lines 26-39 depicting the scripting language. See column 6, lines 23-61 disclosing a background element is invisible in the browser application such that a user may not view the contents or instructions.  Instead the invisible background element is associated with a visible element of the browser application. A window or visible element includes an extension application installed in the browser application which is associated with a background page and a popup page.  The popup page is implemented by an HTML file (popup.html).  The contents of the popup window are a webpage defined by the popup element that doesn’t duplicate the code in the background page because the popup element invokes functions on the background element.  See column 8 disclosing a background element may be used for providing notifications for applications.  
Regarding claim 5, Boodman discloses wherein the display metadata includes a resource locator and the alert platform application is configured to invoke a call to an API that produces resources that can be rendered for display.  See column 3, lines 54-column 4 disclosing that the application may be associated with a background element used to include additional functionality related to the association with a web application or extension application.  The background feature is used to provide notifications.  The background element may declare its association as part of the extra metadata associated with the application.  The extra metadata may be defined in a manifest file.  See column 7 disclosing the URL for the “background_page” value may be an HTTPS uniform resource locator (URL). If the URL is covered by the “URLs” field in the manifest file, then the background window may be in the same process as the application and may be called by the application. See column 4, lines 64-column 5 disclosing the background element may include instructions that enable the background element to access APIs that the extension applications may have been granted access to. In this manner, the background element may act as a control hub that includes the logic and instructions to run the extension application.  The background element may be allowed to have direct script access to one or all of the views of a page associated with the extension that is running at any given time. The background page may be enabled to access all of the views and to communicate with them synchronously. The background element may be configured to perform as a central hub for receiving messages from content scripts or from other extensions. For example, the other pages associated with an extension application often need to communicate. Because all of an extension application's pages execute in the same process on the same thread, the pages can make direct function calls to each other. To find pages in the extension, chrome.extension methods and getViews( ) and getBackgroundPage( ) may be used. Once a page has a reference to other pages within the extension, the first page may invoke functions on the other pages, and it may manipulate their document object models (DOMs). The extension application may use a content script to interact with other pages. For example, a content script may be a script (e.g., JavaScript) that executes in the context of a page that has been loaded into the browser application. Content scripts may read details of the web pages a browser application visits and the content scripts may make changes to the pages. For example, a content script may read and modify the DOM for a displayed web page. However, the content script may not be able to modify the DOM of its parent extension's background element. Also, a content script may exchange messages with its parent extension. For example, a content script might send a message whenever it finds a Really Simple Syndication (RSS) feed in a browser page. Also, for example, a background element may send a message asking a content script to change the appearance of its browser page. 
Regarding claim 6, Boodman discloses wherein the resources include at least one piece of data selected from the group consisting of text, an image, and executable instructions in the scripting language.  See column 4, lines 60-64 and column 5 disclosing the background element is defined by an html file and includes Javascript code.
Regarding claims 7-8, Boodman discloses the resources are stored locally or  are retrieved from a remote server.  See columns 5-6 and column 8, lines 40-63 disclosing resources may be stored locally without updating directly from the remote server (see column 6, lines 56-61) or may be retrieved from the remote server.
Regarding claim 9, Boodman discloses wherein the rendering engine process is configured to utilize web technologies to format the injected display metadata within the rendering of the alert pop up page. See column 6, lines 23-61 disclosing a background element is invisible in the browser application such that a user may not view the contents or instructions.  Instead the invisible background element is associated with a visible element of the browser application. A window or visible element includes an extension application installed in the browser application which is associated with a background page and a popup page.  The popup page is implemented by an HTML file (popup.html).  The contents of the popup window are a webpage defined by the popup element that doesn’t duplicate the code in the background page because the popup element invokes functions on the background element.  
Regarding claim 11, Boodman discloses at least one native application configured to execute natively within the computing device by executing within the computing environment generated by the operating system; and wherein the at least one native application is configured to provide an alert to the alert platform application in response to an alert event, where the alert comprises alert data configured to be rendered for display in a user interface using the rendering engine process. See columns 3-4, disclosing the background element is a background.html page and the background element is an invisible element in the browser application that includes instructions related to one or more visible elements of the web application in the browser application.  Boodman discloses a background element including an association with an application and instructions related to one or more visible elements of the application in the browser application and executing the instructions on the background element to perform a function related to the one or more visible elements of the application in the browser application.  See abstract and column 1, lines 35-44.  See also column 3, lines 54-column 4, lines 40.  Boodman further discloses that the background element may be used for notifications/alerts such as by modifying the computing environment to provide an alert to the user of the application.  See column 4, lines 54-67 and column 5, figure 7 and column 8, lines 26-39 depicting the scripting language.
Regarding claim 20, Boodman discloses receiving alerts, but does not disclose an alert synchronization server that synchronizes alert data across multiple alert platforms.  However, Lee discloses Lee discloses providing data change alerts to data changes in a data system to external applications.  Based on the alert-enabled UI objects, data-change alert triggers are generated to monitor for data-change events that cause changes to data in the data system corresponding to those alert-enabled UI objects. The data-change alerts are then pushed to the external applications using an outbound service such as HTTP service or messaging queue service.    See column 2, lines 46-60.  Third-party applications running on an application server are enabled to submit data and receive data from the enterprise data system via an API.  See abstract, figures 1, 13, and 15 depicting a server system, processors, clients.  See also column 1, lines 15-20, column 2, lines 36-52, column 12, lines 4-16 and figure 15 disclosing and depicting a server communicating with a plurality of devices capable of operating UNIX operating systems as well as Windows operating systems.
It would have been obvious to a skilled artisan at the time of the invention to have included Lee’s cross platform application within Boodman’s alert system in order to provide alerts to applications running across multiple platforms in order to monitor data change events causing changes to data in the system across all platforms in order to provide more consistent and accurate notification and of such changes.  A skilled artisan would have been capable to incorporate Lee’s teachings within Boodman in order to provide an efficient notification system that does not require each application across multiple platforms to pull the data using a data system query.  See columns 1-2 of Lee.

Regarding claim 21, Boodman discloses the pop up page is rendered; however, Boodman does not disclose wherein the instructions in the rendering language in the pop up page are written so that the pop up page is rendered as a message notification center in which display metadata from alert data generated by multiple applications is inserted by the alert platform application. However, Lee discloses Lee discloses providing data change alerts to data changes in a data system to external applications.  Based on the alert-enabled UI objects, data-change alert triggers are generated to monitor for data-change events that cause changes to data in the data system corresponding to those alert-enabled UI objects. The data-change alerts are then pushed to the external applications using an outbound service such as HTTP service or messaging queue service.    See column 2, lines 46-60.  Third-party applications running on an application server are enabled to submit data and receive data from the enterprise data system via an API.  See abstract, figures 1, 13, and 15 depicting a server system, processors, clients.  See also column 1, lines 15-20, column 2, lines 36-52, column 12, lines 4-16 and figure 15 disclosing and depicting a server communicating with a plurality of devices capable of operating UNIX operating systems as well as Windows operating systems.
It would have been obvious to a skilled artisan at the time of the invention to have included Lee’s cross platform application within Boodman’s alert system in order to provide alerts to applications running across multiple platforms in order to monitor data change events causing changes to data in the system across all platforms in order to provide more consistent and accurate notification and of such changes.  A skilled artisan would have been capable to incorporate Lee’s teachings within Boodman in order to provide an efficient notification system that does not require each application across multiple platforms to pull the data using a data system query.  See columns 1-2 of Lee.
Regarding claim 23, Boodman discloses providing alert data, but does not disclose that the format of the displayed alert data is controlled by a specific application in the plurality of applications providing the alert data via the display metadata contained within the alert data provided by the specific application.  However, Lee discloses Lee discloses providing data change alerts to data changes in a data system to external applications.  Based on the alert-enabled UI objects, data-change alert triggers are generated to monitor for data-change events that cause changes to data in the data system corresponding to those alert-enabled UI objects. The data-change alerts are then pushed to the external applications using an outbound service such as HTTP service or messaging queue service.    See column 2, lines 46-60.  Third-party applications running on an application server are enabled to submit data and receive data from the enterprise data system via an API.  See abstract, figures 1, 13, and 15 depicting a server system, processors, clients.  See also column 1, lines 15-20, column 2, lines 36-52, column 12, lines 4-16 and figure 15 disclosing and depicting a server communicating with a plurality of devices capable of operating UNIX operating systems as well as Windows operating systems.
It would have been obvious to a skilled artisan at the time of the invention to have included Lee’s cross platform application within Boodman’s alert system in order to provide alerts to applications running across multiple platforms in order to monitor data change events causing changes to data in the system across all platforms in order to provide more consistent and accurate notification and of such changes.  A skilled artisan would have been capable to incorporate Lee’s teachings within Boodman in order to provide an efficient notification system that does not require each application across multiple platforms to pull the data using a data system query.  See columns 1-2 of Lee.

16.	Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boodman et al., US 10,580,051 B2, 03/03/2020 (filed on 05/18/2011) in view of Hermsmeyer, et al., US 7,259,666 B1, Lee et al., US 9,448,860 B2, 09/20/2016 (filed 03/21/2003) and Marcellino et al., US 8,396,463 B2, 03/12/2013 (filed 03/09/2012).

Regarding claim 10, Boodman does not explicitly disclose an image file containing an icon; the integration layer process is configured to create a launch point incorporating the icon within the computing environment of the computing device for the cross-platform application using the image file; and the alert platform is configured to display at least one badge on the icon in response to receipt of an alert message. However, Marcellino discloses displaying icon badges and a launch point incorporating the icon in a computing environment.  See Marcellino figure 7 and column 17, lines 58-column 18, line 28 disclosing displaying the icon at the start menu of a computing environment.  See abstract, figure 9, column 18, lines 35-64 and column 20, lines 6-54 disclosing responsive to receiving a notification message, an icon badge is displayed on the mobile device for the appropriate application.  It would have been obvious to a skilled artisan at the time of the invention to have incorporated Marcellino’s display of icons at a start menu within the system of Lee/Boodman because it was common to display applications that were most often used by the user or “favorites” of the user on the start menu for quick and easy access as indicated in the cited columns and the results would have been predictable.   Further, it would have been obvious to a skilled artisan at the time of the invention to have incorporated Marcellino’s icon badges as a way of identifying which application has an alert as it provides a direct visual cue or alert to the user of the graphical user interface thereby indicating which application has an alert.  A skilled artisan would have been able to implement Marcellino’s displaying of an icon badge indicating a notification within Lee/Boodman’s alert systems and the results would have been predictable for the reasons noted above. 

Conclusion

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHNA SINGH DESAI whose telephone number is (571)272-4099.  The examiner can normally be reached on M-F 7:30-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHNA S DESAI/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/C. MICHELLE TARAE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992